Citation Nr: 0606964	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-25 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for lung cancer, 
claimed as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hay fever.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for essential tremors 
of the hands.

7.  Entitlement to service connection for an anxiety 
disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to June 
1969, including service in Korea from February 1968 to 
January 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge at the RO.  After he was notified of the time and 
date of the hearing by mail, he cancelled his hearing 
request.  He has not subsequently requested that another 
hearing be scheduled.  

As set forth in more detail below, a remand is required with 
respect to the claims of service connection for hay fever, a 
right knee disability, hearing loss, essential tremors of the 
hands, and an anxiety disorder.  These issues are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran served in Korea from February 1968 to January 
1969.  He did not serve in Vietnam.  

2.  The record contains no probative evidence that the 
veteran was exposed to Agent Orange during his active 
service, including his tour of duty in Korea.  

3.  Lung cancer was not shown in service or for many years 
thereafter, and the record contains no probative evidence of 
a link between the veteran's current lung cancer and his 
active service or any incident therein.

4.  There is no current, or past, diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by military 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, (2005).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
lung cancer and tinnitus, which he contends is a result of 
his claimed exposure to herbicides and loud noise, 
respectively, in Korea.  As is discussed elsewhere in this 
decision, the remaining issues on appeal are being remanded 
for additional evidentiary development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA), 
enacted in November 2000, includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

For reasons set out below, the Board finds that the VCAA has 
been fully complied with as to these two issues.  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

A review of the record indicates that in May 2002, the RO 
provided the veteran with a letter specifically intended to 
address the requirements of the VCAA with reference to his 
claims.  The letter notified the veteran of the information 
and evidence needed to substantiate his claims.  For example, 
the veteran was advised that in order to establish service 
connection, the record must contain evidence of a current 
disability; evidence that such disability caused by or 
aggravated during service; and evidence of a relationship 
between the current disability and an injury, event, or 
disease in service.  The May 2002 letter cited examples of 
evidence which would establish the necessary elements.  

The May 2002 letter advised the veteran what part of the 
evidence he was to provide and what part VA would attempt to 
obtain for him.  For example, the veteran was advised that VA 
would obtain his service medical records, as well as records 
from other Federal agencies, while he was responsible for 
identifying records of medical treatment.  Finally, the 
letter advised the veteran to submit or identify any 
additional evidence he wanted VA to consider in connection 
with his claims.  In essence, the veteran was asked to "give 
us everything you've got", in compliance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

In addition, the Board observes that the veteran was notified 
in a September 2003 statement of the case and an April 2005 
supplemental statement of the case of the pertinent law and 
regulations and of the particular deficiencies in the 
evidence with respect to his claims. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification action is 
necessary.  The veteran has not argued otherwise.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) [due process 
concerns with respect to VCAA notice must be pled with 
specificity].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  

In this case, the veteran's service medical records are on 
file. The Board notes the contentions of the veteran's 
representative to the effect that the veteran's separation 
examination report is missing.  See April 2005 Statement of 
Accredited Representative in Appealed Case at page 4. Based 
on the veteran's contentions, however, it does not appear 
that a complete medical examination was in fact conducted at 
service separation.  The record does contain a May 1969 
Report of Medical History completed by the veteran at the 
time of his separation from service.  It appears that a 
military physician reviewed the veteran's self-reported 
history; the Report of Medical History is annotated with the 
physician's remarks.  There is no indication, however, that a 
physical examination was completed.  

Based on the foregoing, the Board finds that the veteran's 
service medical records are complete.  There is no evidence 
of any missing records, to include the record of a separation 
physical examination, for the simple reason that no 
separation physical examination was performed.  There is no 
indication that any additional service medical records exist.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  No further 
action is necessary.  

The Board notes that the record contains evidence showing 
that the veteran was awarded disability benefits from the 
Social Security Administration (SSA) in 1999.  However, the 
Board is not required to obtain these records in connection 
with the claims adjudicated in this decision.  There is 
nothing in the record on appeal which would lead the Board to 
believe that the records from SSA contain any information 
which would be pertinent to the claims of service connection 
for lung cancer and tinnitus.  Cf. Brock v. Brown, 10 Vet. 
App. 155, 161-2 (1997) [VA is not obligated to obtain records 
which are not pertinent to the issue on appeal].  

The VCAA also provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

An examination or opinion is "necessary" if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).

With respect to the tinnitus claim, there is of record the 
report of a March 2003 VA audiology examination, which will 
be referred to below.  Although the veteran was not afforded 
a VA medical examination in connection with his claim of 
service connection for lung cancer, the Board finds that an 
examination is not necessary.  As set forth in more detail 
below, the record on appeal shows that lung cancer was not 
present in service or for many years thereafter.  In 
addition, the record lacks probative evidence that the 
veteran was exposed to Agent Orange during service.  
In the absence of evidence of in-service disease or injury, 
referral of this case for an opinion as to the etiology of 
the veteran's lung cancer would in essence place the 
examining physician in the role of a fact finder as to in-
service exposure to Agent Orange.  This is the Board's 
responsibility.  

The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which the Court indicated that VA is to obtain a 
nexus opinion when there is competent evidence of a current 
disability and evidence indicating an association between the 
claimant's disability and his active service. Here, there is 
absolutely no evidence that the veteran's lung cancer is in 
any way associated with any event of military service, in 
particular alleged exposure to Agent Orange in Korea.

Given the facts of this case, the Board finds that adequate 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate the claims adjudicated in 
this decision.  There is no indication of outstanding 
evidence which would be relevant to the issues.  Accordingly, 
the Board will proceed to a decision on the merits.  

1.  Entitlement to service connection for lung cancer, 
claimed as secondary to exposure to Agent Orange.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 
38 C.F.R. § 3.303 (2005).

For certain chronic disorders, including malignant tumors, 
service connection may be presumed to have been incurred in 
service if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § § 3.307(a)(6).  

The veteran in this case did not serve in Vietnam, nor does 
he so contend.  However, VA has received information from the 
Department of Defense indicating that Agent Orange was used 
in Korea in the area of the demilitarized zone (DMZ) between 
April 1968 and July 1969.  See e.g. VHA Directive 2000-027 
(September 5, 2000).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) (2005).  These disease include soft tissue 
sarcomas and respiratory cancers, including lung cancer.  
38 C.F.R. § 3.309(e), Note 2.  

Combee considerations 

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
See also Brock v. Brown, 10 Vet. App. 155 (1997) [holding 
that the rationale employed in Combee also applies to claims 
based on exposure to Agent Orange].  

Analysis

The veteran is seeking service connection for lung cancer.  
Essentially, he contends that Agent Orange exposure during 
his service in Korea caused his lung cancer.  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied:  
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

Concerning Hickson element (1), current disability, there is 
of record private medical records which show that the veteran 
was diagnosed as having mediastinal cancer in 2000.  In a 
January 2004 letter, the veteran's private oncologist 
indicated that the veteran had been treated for lung cancer, 
with subsequent metastatic disease in the neck nodes and 
brain.  In view of the foregoing, the Board finds that 
Hickson element (1) has been met.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately discuss disease 
and injury.

With respect to in-service disease, there is no evidence of 
lung cancer in service.  Nor does record show, or the veteran 
contend, that lung cancer was manifested within the first 
post-service year.  Accordingly, the Board finds no evidence 
of any in-service incurrence of disease, to include within 
the one year presumptive period after service.  

With respect to in-service injury, the veteran contends that 
he was exposed to Agent Orange while in Korea.  Specifically, 
the veteran notes that he was around grasses and weeds during 
his tour of duty in Korea, which increased the likelihood 
that he was exposed to Agent Orange.  The veteran does not 
appear to contend that he actually participated, in witnessed 
the spraying of herbicides.  The Board further notes that 
there is no indication in the veteran's service medical or 
personnel records, nor in any other official record, that the 
veteran was exposed to Agent Orange in Korea.  

The Board has carefully reviewed the record in light of the 
veteran's contentions.  In that regard, the veteran's service 
personnel records confirm that he served in Korea from 
February 1968 to January 1969.  Because the Department of 
Defense has indicated that Agent Orange was used in Korea in 
the area of the DMZ during the Vietnam era, the RO contacted 
the United States Army and Joint Services Records Research 
Center (JSRRC) for the purposes of obtaining additional 
information regarding the veteran's possible exposure to 
Agent Orange.
In a September 2002 letter, JSRRC responded that military 
records revealed that herbicides were used in Korea along the 
southern border of the DMZ between 1967 and 1969.  JSRRC 
indicated that they had conducted research into the history 
of the veteran's units in Korea between 1968 and 1969.  
During this period, however, JSRCC indicated that the units 
were located about 40 miles or more south of the DMZ.  

In short, it appears that the veteran's contentions with 
respect to purported exposure to herbicides in Korea amount 
to rank speculation on his part, evidently based on his 
proximity to weeds and brush in military service [hardly an 
unusual situation for service members].  There is not a 
scintilla of competent and probative evidence that he was so 
exposed, or indeed that he within many miles of any 
application of herbicides in Korea.  Based on this record, 
the Board finds that Agent Orange exposure has not been 
shown.  

The Board additionally observes that the veteran does not 
contend, and the record does not demonstrate, that any other 
in-service basis exists for the current lung cancer. 

Absent probative evidence of in-service disease or injury, 
the Board finds that Hickson element (2) has not been met.  
The veteran's claim fails on this basis.  

For the sake of completeness, however, the Board will 
consider Hickson element (3), medical nexus.  In that regard, 
the evidence of record is absent competent medical evidence 
linking the veteran's current lung cancer to his active 
service or any incident therein.  

The Board has considered the contentions of the veteran to 
the effect that his current lung cancer is related to Agent 
Orange exposure.  However, as the record does not establish 
that the veteran possesses a recognized degree of medical 
knowledge, he lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has also considered the January 2004 letter from 
the veteran's private oncologist, W.J.G., M.D..  In that 
letter, the oncologist noted that the veteran had been 
treated for lung cancer.  Dr G. noted that the veteran 
claimed that he was exposed to Agent Orange during the 
Vietnam War.  The oncologist indicated that "[i]n addition 
to Agent Orange exposure, [the veteran] has also been a 
smoker for many years and continues to smoke to this day."    

To the extent that the January 2004 letter provides a nexus 
between the veteran's lung cancer and his military service, 
the Board finds that it is not probative.  
The letter of Dr. G. indicates that the veteran had informed 
him that he "served in the military in the Viet Nam War and 
was exposed to Agent Orange."  [Emphasis added by the 
Board].  The veteran's statement, at least as interpreted by 
Dr. G., is misleading.  The veteran served during the Vietnam 
War; he did not, however, serve "in the Vietnam War".  Dr. 
G. formed an erroneous conclusion that the veteran had been 
exposed to Agent Orange in Vietnam when the veteran in fact 
was never in Vietnam.  Furthermore, to the extent that the 
veteran informed Dr. G. that he had been exposed to 
herbicides during his military service, as discussed above 
this amounts to mere speculation, at best, on the part of the 
veteran. 

The Court has held on a number of occasions that a medical 
opinion premised on unsubstantiated account of a claimant has 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229 (1993) [generally observing that a medical opinion 
premised on unsubstantiated account has no probative value 
and a does not serve to verify the occurrences described]; 
see also Reonal v. Brown, 5 Vet. App. 458 (1993) [holding 
that the Board is not bound to accept a medical opinion when 
it is based exclusively on an unsubstantiated history 
provided by the claimant].  Accordingly, that portion of Dr. 
G.'s statement which indicates that the veteran's lung cancer 
may be due to exposure to Agent Orange, based as it is on the 
veteran's inaccurate statement, lack probative value.

The remainder of Dr. G.'s statement, to the effect that the 
veteran's lung cancer is due to a long history of smoking 
(apparently extending even after he was diagnosed with lung 
cancer) is probative and amounts to evidence against the 
claim.    

Other than this piece of evidence and the veteran's lay 
contentions, the record is wholly negative for any indication 
that the veteran's current lung cancer is causally related to 
the veteran's active service.  Element (3) also has not been 
satisfied, and the veteran's claim fails on that basis also.

In summary, after consideration of the evidence of record, 
and for reasons expressed immediately above, the Board 
concludes that the preponderance of the evidence is against 
the claim of service connection for lung cancer.  The claim 
is therefore denied.

2.  Entitlement to service connection for tinnitus.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out in connection with the lung 
cancer issue above and will not be repeated.

Service connection presupposes a current diagnosis of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Factual background

In-service medical records are negative for complaints or 
findings of tinnitus.  

In April 2002, the veteran submitted a claim of service 
connection for numerous disabilities, including tinnitus.  In 
support of his claim, the veteran submitted various pieces of 
private medical evidence, including a May 2000 medical record 
which notes that the veteran complained of tinnitus.    

The veteran was afforded a VA medical examination in March 
2003.  He reported that he was exposed to loud noises in 
service and did not use ear protection.  He indicated that he 
had experienced tinnitus since that time.  After his 
separation from service, the veteran reported that he worked 
in a factory, in construction, and doing heavy labor.  He 
indicated that used ear protection only some of the time.  

The examiner attempted to replicate the veteran's claimed 
tinnitus by pitch matching, but she was unable to do so.  The 
examiner did not diagnose tinnitus.

Analysis

As indicated above, on order for service connection to be 
granted, three elements must be met:  (1) a current 
disability; (2) in service disease or injury; and (3) medical 
nexus.

With respect to element (1), a careful review of the record 
indicates no diagnoses of tinnitus.  Although the veteran 
complained of tinnitus in recent years, no health care 
provider has indicated that such a disease entity exists.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists].  Absent a current diagnosis, the claim 
fails.  

To the extent that the veteran himself contends that he has 
tinnitus, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim are not competent medical 
evidence and do not serve to establish the existence of a 
current disability.

In short, the veteran has not submitted any evidence 
pertaining to a diagnosis  of tinnitus. See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim of entitlement to VA benefits].  In the absence of a 
diagnosis, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist]. 
The veteran's claim fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.

With respect to element (2), in service disease or injury, 
there is no evidence of tinnitus in service.  Nor is there 
any evidence of ear injury or acoustic trauma in service. 

The veteran in essence contends that he was exposed to noise 
in service, and thus the experienced acoustic trauma.  The 
Board declines to make that connection.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  Like most, if not 
all, service members, the veteran may indeed have been 
exposed to loud noises in service.  However, there is no 
medical evidence of injury sustained thereby, and the veteran 
is not competent to render a medical opinion to that effect.  
See Espiritu, supra.  

The Board observes in passing that the veteran is not a 
veteran of combat, so any combat presumptions are not 
applicable to him.  See 38 U.S.C.A. § 1154(b) West 2002); 
38 C.F.R. § 38 C.F.R. § 3.304(d) (2005).

In short, element (2) is also not met.

Finally, with respect to Hickson element (3), medical nexus, 
in the absence of in-service disease or injury and current 
disability, a nexus would be a manifest impossibility.  

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is accordingly 
denied. 


ORDER

Entitlement to service connection for lung cancer is denied.  

Entitlement to service connection for tinnitus is denied.


REMAND

3.  Entitlement to service connection for hay fever.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for essential tremors 
of the hands.

7.  Entitlement to service connection for an anxiety 
disorder.

The veteran also seeks service connection for a variety of 
other claimed disabilities.  With respect to each of these 
disabilities, the service medical records, and in particular 
the report of medical history with no accompanying report of 
physical examination, has led the Board to conclude that 
additional development is required. 

In the comments which were made part of the report of the 
medical history in May 1969 "Hay fever EPTS [existed prior 
to service]."  It is unclear whether the examiner was 
alluding to hay fever which existed at the time of the May 
1969 evaluation (i.e. in service) or whether this was merely 
a reference to a pre-service history of hay fever. Similarly, 
the veteran reported a history of a "trick" or locked knee.  
The examiner noted that the veteran's right knee was 
"weak".  The May 1969 medical evaluator noted "hearing 
problems AD [right ear]."  

Giving the veteran the benefit of the doubt, the Board finds 
that the May 1969 evaluation arguably indicated that hay 
fever, a right knee disability of some sort and hearing 
problems existed during service, notwithstanding no other 
references thereto in the service medical records.  This 
leaves open the question of whether there is any nexus 
between these fleeting references and any currently diagnosed 
disability. 

In addition, although the march 2003 VA audiology examiner 
specifically discounted any connection between the veteran's 
current hearing loss and his military service, she further 
indicated that the veteran's hearing loss may be related to 
hay fever.  These two issues are therefore inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [the prohibition against the adjudication of claims 
that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].
  
In-service records show that the veteran was examined on 
several occasions in connection with his complaints of 
nervousness and tremors in his hands.  The veteran reported 
that he had always been nervous and had had a tremor in his 
hands since the age of 14.  The examiner noted that the 
veteran's tremors could either be due to anxiety or a 
neurological problem.  After further neurological 
examination, the diagnosis was organic tremor, probably 
hereditary essential tremor.  

The veteran's subsequent medical history is obscure, and is 
compounded by the fact that the lung cancer appears to have 
metastasized to the brain.  At this juncture, it is 
impossible for the Board to say whether the veteran currently 
has an anxiety disorder and or tremors and, if so, whether 
such are related to his military service.  

The Board additionally notes that the record on appeal may be 
incomplete.  According to an award letter from the Social 
Security Administration (SSA), the veteran was awarded 
disability benefits in December 1999.  The record, however, 
contains no indication of the disabling conditions for which 
benefits were awarded.
Under these circumstances, the must make an attempt to obtain 
all of the veteran's records from the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) [the statutory duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA disability 
compensation benefits].

Similarly, although the veteran failed to respond to VA's 
request that he identify any clinical records in support of 
his claims, the private medical evidence he submitted notes 
that he has been a VA patient at the Oklahoma City VA Medical 
Center (VAMC).  R records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Efforts should be made to locate records from the 
Oklahoma City VAMC and associate them with the veteran's VA 
claims folder.

Accordingly, these issues are  REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should contact SSA for the 
purpose of obtaining any records from 
that agency that pertain to the veteran's 
claim for disability benefits.  Any 
records so obtained should be associated 
with the VA claims folder.

2.  VBA should contact the Oklahoma City 
VA Medical Center for the purposes of 
obtaining any records from that facility 
that pertain to the veteran's claim.  Any 
records so obtained should be associated 
with the VA claims folder.  If no records 
can be located, this should be 
memorialized in the claims folder.

3.  The veteran should be scheduled for a 
VA medical examination or examinations 
for the purpose of obtaining medical 
opinions.  The veteran's claims folder 
must be provided to the examiner(s) for 
review in connection with the 
examination(s).  

An opinion should be obtained as to 
whether it is at least as likely as not 
that any current allergic rhinitis or hay 
fever was incurred in or aggravated 
during service.  An opinion should also 
be provided as to whether it is at least 
as likely as not that any current hearing 
loss was incurred in or aggravated during 
or due to service, or whether any current 
hearing loss is causally related to the 
veteran's hay fever.  An opinion should 
be provided as to whether any right knee 
disability currently exists and if so 
whether it is related to the veteran's 
military service.  Finally, with respect 
to the anxiety disorder/essential 
tremors, an opinion should be rendered as 
to whether either or both currently exist 
and if so its relationship to the 
veteran's military service.

If specialist consultations and/or 
diagnostic testing is deemed to be 
appropriate by the examiner(s), such 
should be undertaken.  A report or 
reports should be prepared and associated 
with the veteran's VA claims folder.

4.  After undertaking any additional 
development it deems to be necessary 
based on the state of the record at the 
time, VBA should readjudicate the issues 
on appeal.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC) and given an appropriate 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


